UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1275


EDWARD G. DONOVAN,

                  Plaintiff – Appellant,

             v.

JOHN E. POTTER, Postmaster General,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cv-00001-BO)


Submitted:    November 5, 2009              Decided:   December 3, 2009


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Philip Wayne Barton, BARTON & ASSOCIATES, Fayetteville, North
Carolina, for Appellant.      Neal Fowler, Steve R. Matheny,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edward G. Donovan seeks to appeal the district court’s

order   granting    John     E.    Potter       summary    judgment     on    Donovan’s

claims brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006), and the

Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701 to 797

(2006), and a subsequent order denying his motion for extension

of time to file an appeal.               We affirm in part and dismiss in

part.

           When the United States or its officer or agency is a

party to an action, a notice of appeal must be filed no more

than sixty days after the entry of the district court’s final

judgment   or    order,    Fed.     R.     App.    P.     4(a)(1)(B),     unless      the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).   “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                     See Bowles v. Russell,

551 U.S. 205, 214 (2007).

           The     district       court’s       order    granting   Potter      summary

judgment   was     entered    on     the    docket        on   December      10,   2008.

Donovan’s notice of appeal was filed on March 11, 2009, well

beyond the sixty-day appeal period.                      Although Donovan timely

moved for an extension of time to file an appeal, the district

court   denied     the     motion,       finding        that   Donovan       failed   to

                                            2
establish good cause or excusable neglect as required by Rule

4(a)(5).     Upon review, we conclude that the district court did

not abuse its discretion in denying Donovan’s motion.                           Moreover,

Donovan is not entitled to a reopening of the appellate time

period.      See   Fed.   R.    App.       P.       4(a)(6).      We    thus   affirm   the

district court’s order denying Donovan’s motion for extension of

time   to   file   an   appeal,       see       Diamond      v.   United   States     Dist.

Court, 661 F.2d 1198, 1198 (9th Cir. 1981) (recognizing that the

denial of a motion for extension of time to file an appeal

period is an appealable order), and dismiss the remainder of

Donovan’s appeal for lack of jurisdiction.                             We dispense with

oral   argument    because          the    facts       and     legal    contentions     are

adequately    presented        in    the    materials          before    the   court    and

argument would not aid the decisional process.


                                                                       AFFIRMED IN PART;
                                                                       DISMISSED IN PART




                                                3